Citation Nr: 0915154	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-39 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service connected left shoulder disability, status post 
(s/p) left acromioclavicular joint separation (exclusive of 
the period during which the Veteran was granted a temporary 
total evaluation (TTE)).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Oakland, California.  The case was 
more recently transferred to the Pittsburgh, Pennsylvania RO 
and comes to the Board from that RO.  It is noted that the 
Veteran was represented by the California Department of 
Veterans Affairs while in California.  The Pittsburgh RO has 
forwarded all pertinent documents to that representative and 
the appellant has not selected a more local representative.  
Thus, the Board can proceed without prejudice to the 
appellant as his representative has been provided an 
opportunity to comment.

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran failed 
to appear for his hearing.  Therefore, his request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).

It is noted that after service connection was granted a 
temporary total rating was assigned.  There has been no 
disagreement with that action and the matter before the Board 
is limited to the initial schedular rating to be assigned.

The Board also that, in addition to his left shoulder injury, 
the Veteran has other medical problems involving his left 
upper extremity, including neurological problems that are the 
subject of a separate claim by the Veteran.  These issues are 
not before the Board and will not be addressed herein.


FINDING OF FACT

The Veteran's left shoulder disability is characterized 
primarily by subjective complaints of pain and a slight 
reduction in range of motion.  Ankylosis of scapulohumeral 
articulation, limitation of motion to shoulder level, 
impairment of the humerus, recurrent dislocation of the 
scapulohumeral joint, malunion of the humerus, dislocation of 
the clavicle or scapula, and nonunion of the clavicle and 
scapula with loose movement are not shown. The Veteran is 
right handed.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected left shoulder disability (exclusive of 
the period for which a TTE was assigned) were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200-5203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

In a letter dated in August 2003, prior to the initial rating 
decision, the RO informed the Veteran of its duty to assist 
him in substantiating his claims under the VCAA and the 
effect of this duty upon his claims, as well as what 
information and evidence must be submitted by the Veteran.  
Furthermore, the Veteran was notified of the manner in which 
disability ratings and effective dates are assigned in a 
letter dated in February 2008, and his claim was thereafter 
readjudicated in a Supplemental Statement of the Case (SSOC) 
dated in November 2008.

The Board is also aware of the decision of the Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In Vazquez-Flores, the Court addressed 
specific notification requirements that apply when a Veteran 
claims that an increase in an existing evaluation is 
warranted.  However, the Court there stressed the difference 
between claims for increased compensation, which center 
primarily on evaluating an increase in the severity of a 
disability that is already service connected, and initial 
claims for disability compensation, which are generally 
focused on substantiating service connection through evidence 
of an in service incident, a current disability, and a nexus 
between the two.  Since the instant case concerns the 
propriety of an initial evaluation, it is distinguishable 
from the situation addressed by the Court in Vazquez-Flores.  

We therefore conclude that appropriate notice has been given 
in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatment records, and various private medical 
records that were submitted by the Veteran.  Two VA 
examinations were provided in connection with this claim.  
The Board therefore finds that the VA satisfied its duty to 
assist. 

II. Increased Initial Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 
205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran was first examined by VA with respect to this 
claim in August 2003.  At that time, the Veteran reported 
that he just finished a course of physical therapy after 
undergoing surgery on his left shoulder which was performed 
by a private physician.  The Veteran's private treatment 
records reflect that he had arthroscopic subacromiocal 
decompression surgery on his left shoulder in March 2003.  
The diagnosis at that time was impingement syndrome of the 
left shoulder with acromioclavicular (AC) joint arthritis and 
subluxation.  

At the examination, the Veteran reported continual shoulder 
pain and paresthesia primarily in the morning.  The Veteran 
stated that he had to sleep on his back with a pillow 
underneath his arms.  He stated that he was unable to lean on 
his left arm or to engage in certain recreational and 
sporting activities.  He stated that he had difficulty using 
the computer for long periods of time, but that he had not 
lost any time from work as a result of his left shoulder 
pain.

Upon examination, the Veteran had a 6 cm superior anterior 
scar on the left shoulder that was non-tender, non-depressed, 
non-adherent, well healed, and non-disfiguring.  The Veteran 
had full range of motion of his left shoulder with pain 
elicited on abduction at 160 degrees of flexion.  His deep 
tendon reflexes were 1+ in the upper extremities, and 
circulation, motion, sensation, and temperature were grossly 
within normal limits to the upper extremities.  He had a 
positive thumbs down test on the left.  The examiner 
diagnosed s/p AC joint separation with surgical repair with 
residual arthralgia and pain with range of motion.  An x-ray 
that was performed in conjunction with the examination showed 
marked widening of the AC joint with no other evidence of 
other significant abnormalities apparent.  

The Veteran's left shoulder was reexamined by VA in January 
2005.  At that time, the Veteran reported difficulty lifting 
with his left hand outstretched and significant pain when 
lifting.  The Veteran reported numbness and tingling in his 
left arm after using his computer mouse for more than one 
hour.  

Upon examination, there was a 6 cm non-disfiguring scar on 
the Veteran's left shoulder.  The Veteran's left shoulder 
range of motion was limited as follows: 120 degrees forward 
flexion, abduction to 70 degrees,  adduction to 50 degrees, 
internal rotation to 80 degrees, external rotation to 75 
degrees.  Tinel and phalens were negative.  Deep tendon 
reflexes were intact. 

The examiner diagnosed s/p rotator cuff surgery with ongoing 
tendonosis with arthralgia and decreased range of motion.

The Veteran's left shoulder was again examined in June 2008 
in connection with the Veteran's separate claim for service 
connection for peripheral neuropathy of the upper 
extremities.  A 6.5 cm long scar with no elevation or 
depression was noted, with no adherence, no underlying tissue 
damage, and no inflammation, ulceration, edema, or keloid 
formation.  The Veteran's range of motion in his left 
shoulder was 0 to 170 degree forward flexion with no pain and 
no further range of motion possible.  The Veteran had 0 to 
170 degrees abduction with pain at the end of range of motion 
and no further range of motion possible.  The Veteran had 80 
degrees of internal and external rotation with pain at 80 
degrees and no further range of motion possible.  The Veteran 
had slight increased pain with repetitive movement.  He had 
no increased weakness, decreased endurance, incoordination, 
or change in degrees of range of motion following repetitive 
testing.  

The Veteran also continued to be treated for his left 
shoulder pain by his private physician.  An MRI dated in 
January 2005 showed mild tendonosis in the supraspinous 
tendon, minimal fluid in the subacromial/subdeltoid bursa, 
and some small joint effusion.  The diagnostic impression was 
tendonosis and possible small intrasubstance tear in the 
supraspinous tendon, joint effusion, and fluid as noted above 
which was stated to be most likely a postoperative finding.  
There were no large partial-thickness or full-thickness 
rotator cuff tears.  

The Veteran was also treated for chronic left shoulder pain 
at VA.  Treatment records reflect continuing complaints of 
left shoulder pain.  In October 2005, the Veteran complained 
of impingement with pain localized at the resected AC joint 
and pain with abduction and rotation at 90 degrees.  X-rays 
were interpreted as showing that the Veteran's rotator cuff 
was "intact and not the problem."  However, some residual 
impingement was noted as being possible.  During this time, 
the Veteran was also being evaluated for possible 
neurological deficits in his upper extremities which are the 
subject of a separate claim.  

Disabilities of the shoulder and arm are evaluated pursuant 
to 38 C.F.R. 4.71a, Diagnostic Codes 5200 to 5203.  The 
Veteran, who is right handed, does not meet the criteria for 
an increased evaluation under any of these diagnostic codes.  
There is no evidence of ankylosis, range of motion of the arm 
limited to shoulder level or to 25 degrees from the side, an 
impairment of the humerus (including malunion, fibrous union, 
nonunion, or recurrent dislocation of the scapulohumeral 
joint), or dislocation or nonunion of the scapula.  
Additionally, the Veteran does not meet the criteria for a 
separate compensable rating for his shoulder scar.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7802-7804).  

The currently assigned rating is based on painful limitation 
of motion.  As noted, there is no significant impairment 
secondary to repetitive motion, thus there is no basis for an 
increase.  There appears to be no bony abnormality and there 
has been no evidence of additional dislocation.  As such, a 
rating in excess of 10 percent for minor extremity impairment 
is not shown.

The Board additionally finds that the Veteran's symptoms do 
not present such an exceptional disability picture as to 
render the schedular rating inadequate.  38 C.F.R. § 
3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 
(2008) (the threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).




	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 10 percent for the service 
connected left shoulder disability, s/p AC joint separation 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


